Citation Nr: 0429054	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-12 692	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
arthritis of the left knee, including limitation of motion of 
the knee joint.

2.  Entitlement to a rating higher than 10 percent for 
instability of the left knee.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a rating higher 
than 10 percent for left knee anterior cruciate ligament 
(ACL) insufficiency and mild degenerative joint disease 
(DJD).  Subsequently, in an April 2000 supplemental statement 
of the case (SSOC), the veteran was given separate 
evaluations for this disability - 10 percent for arthritis 
with limitation of motion of the left knee, and 10 percent 
for instability in this knee.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  These separate 10 percent 
ratings were confirmed in a June 2003 SSOC.

The Board also notes that, in a July 2003 rating decision, 
the RO denied the veteran's claim for a total disability 
rating based on individual unemployability (TDIU), increased 
the rating for his back disorder from 10 to 20 percent, and 
continued the 10 percent rating for limitation of motion in 
his left knee.  More than a year later, his representative 
filed a September 2004 informal hearing presentation 
regarding these claims.  However, no notice of disagreement 
(NOD) was filed within a year of that decision to initiate a 
timely appeal of any of the issues decided therein.  See 
38 C.F.R. § 20.302(a) (2004) (veteran or representative must 
file a NOD within 1 year of rating decision or rating 
decision becomes final); 38 U.S.C.A. § 7105(a)(2) (West 
2002); 38 C.F.R. § 20.201 (2004) (an NOD consists of a 
writing that expresses disagreement with an RO decision).  
Therefore, the claims for a higher rating than 20 percent for 
the veteran's back disorder and for a TDIU are not currently 
before the Board and will not be addressed in this decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).



The claim for an increased rating for the limitation of 
motion of the left knee, however, is being decided as part 
and parcel of the veteran's appeal from the October 1998 
rating decision, rendering moot the lack of an NOD from the 
July 2003 decision on this same issue.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (discussing the concept of 
inextricably intertwined claims).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims for ratings higher 
than 10 percent for arthritis with limitation of motion and 
instability of the left knee.

2.  The range of motion in the veteran's left knee is to at 
least 112 degrees of flexion and 0 degrees extension.

3.  The veteran wears a brace on his left knee for moderate 
instability.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 10 percent for arthritis with limitation of motion of 
the veteran's left knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2004).

2.  The criteria have been met for an evaluation of 20 
percent, but no higher, for instability of the veteran's left 
knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his March 1998 claim for an increased rating for 
his left knee disorder.  But the VCAA applies to claims filed 
prior to its November 9, 2000 effective date if VA had not 
decided the claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its June 2003 SSOC.  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's October 1998 rating 
decision took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, the fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so in its April 2001 
VCAA letter and its June 2003 SSOC.  VA thus complied with 
the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's April 
2001 VCAA letter informed the veteran of the application of 
the VCAA to his increased rating claims.  This letter also 
explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to increased ratings for both his left knee 
instability and his left knee limitation of motion.  
In addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  Further, the RO listed the evidence that had 
already been received and told the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The RO also included the text of 
38 C.F.R. § 3.159 (2003) in its June 2003 SSOC.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, the RO complied with the VCAA notice 
content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any information or evidence in 
his possession pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and VA treatment records and examination reports 
have been associated with the claims file.  There is no 
indication that any private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims for ratings higher than 10 percent for the 
limitation of motion and instability of his left knee.


Factual Background

The veteran injured his left knee during service in a 
September 1976 motorcycle accident, and reinjured it in 
November 1976 and April 1977.  He underwent arthroscopic 
surgery in May 1977, at which time a Medical Board evaluation 
diagnosed him with degenerative arthritis of the left knee.  
He has also had multiple surgical procedures on the left knee 
since service, including a 1992 meniscectomy and June 2000 
removal of a popliteal cyst.  The veteran also injured his 
right knee after service.

At a June 1998 VA orthopedic examination, there was effusion 
present in both knees and mild weakness of both knees.  There 
was no redness or heat.  The left knee range of motion was 
flexion to 116 degrees and extension to 0 degrees.  
McMurray's test could not be performed due to pain.  A 
February 1998 MRI of the left knee indicated a complex tear 
involving both meniscus associated with degenerative changes.  
The ACL showed a complete tear with synoval chondramatrosis 
and cyst over the medial collateral ligament (MCL).  There 
was extensive DJD.

At a July 1999 VA examination, the examiner indicated that 
there were flare-ups, which occurred when the veteran walked 
long distances, and rest was an alleviating factor.  He also 
indicated that the veteran was a mechanic until 1998, and 
that he could not continue in this employment because of his 
inability to bend or lift heavy weights.  The examiner also 
noted that the veteran would need a knee brace.

On examination, the left knee was painful when flexed beyond 
110 degrees.  There was objective evidence of painful motion 
with mild edema and effusion.  There was instability of the 
left knee 20 to 30 degrees mediolateral.  There was 
tenderness in the medial and posterior aspects of the left 
knee.

The examiner noted that the veteran walked with an antalgic 
gait in his room, but that when the examiner observed the 
veteran walking outside, his gait was stable.  The veteran 
could not walk on his tiptoes or heels in the examination 
room, and squatting was limited.  There was no ankylosis.  
Left knee flexion was to 112 degrees and extension to 0 
degrees.  The McMurray test was positive on the left knee.

November 1999 VA outpatient treatment (VAOPT) records noted 
the veteran's complaints of increased pain in the left knee.  
A February 2000 VAOPT note indicated that the veteran's left 
knee was mobile, with no erythema or dimpling, a range of 
motion from 0 to 135 degrees, and 2B Lachman's and 2+ 
anterior drawer test, 1+ pivot shift test, and no collateral 
instability.  March 2000 VAOPT records reported the veteran's 
complaints of throbbing in all parts of his left knee, and 
noted tenderness in all aspects of that knee.   Also noted 
was pain in both knees with lower extremity range of motion.  
The problem list included pain, decreased range of motion, 
decreased gait, swelling, and decreased functional ability of 
the left knee.  The physician also noted that the veteran had 
considerable difficulty with stairs, dressing, and showering.  
An April 2000 VAOPT note reported increased left knee 
swelling and that there was pain in both knees.  A subsequent 
April 2000 VAOPT note indicated that left knee pain had 
decreased and increased range of motion, but also noted that 
minimal to moderate limitations remained, and indicated that 
the veteran continued to present with pain, decreased range 
of motion, strength, gait, and functional ability.

A June 2000 VAOPT note indicated that the veteran was casted 
for a left knee brace.  Later in June, after using the knee 
brace, the veteran reported feeling increased lower extremity 
stability, and no longer needed to use a cane to walk.  

A June 2000 Operation Report indicated that a left knee 
arthroscopy was performed to excise a left knee popliteal 
cyst.  The underside of the patella and the femoral trochlear 
showed evidence of chondromalacia.

At an April 2003 VA orthopedic examination focusing on the 
knees, the examiner noted that the veteran was not undergoing 
treatment for his left knee disorders at that time, and that 
there were no flare ups.  The veteran used a cane to walk.

The examiner indicated that there was pain in the right knee 
at the end of flexion, but did not indicate that this was so 
for the left knee.  He also indicated that there was painful 
motion, but did not specify whether it was in the right or 
left knee.  The was mild edema, no effusion, instability, 
weakness, or redness, but there was tenderness.  There was no 
functional limitation on standing.  There was flexion in the 
left knee to 120 degrees and extension to 0 degrees.  A 
January 2003 X-ray of the left knee reflected osteoarthritis 
with loose body.  The examiner also noted that a 2001 MRI of 
the left knee reported advanced degenerative arthritis of the 
lateral and medial compartments.




General Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Initially, the Board notes that, since entitlement to 
compensation already has been established for the veteran's 
left knee disorder and an increase in the disability rating 
for the arthritis with limitation of motion and instability 
of the left knee is at issue, the present level of disability 
is of primary importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Compare Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).

38 C.F.R. § 4.71a, DC 5010, indicates that arthritis due to 
trauma, substantiated by X-ray findings, will be rated under 
DC 5003 as degenerative arthritis.  And DC 5003, in turn, 
indicates that degenerative arthritis will be rated on the 
basis of limitation of motion of the joint involved.  In this 
case, the relevant joint is the knee, and DCs 5260 and 5261, 
for flexion and extension, determine the extent of limitation 
of motion in the knee respectively.

DC 5003 also indicates that, when the limitation of motion is 
noncompensable, a 10 percent rating is warranted nonetheless 
for each major joint or group of minor joints affected by 
limitation of motion.  But this rating is to be combined, not 
added, under this diagnostic code.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is no limitation of motion, but only x- ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is also assigned where the above is present, but with 
occasional incapacitating exacerbations.

According to DC 5260, if limitation of flexion is to 60 
degrees then a noncompensable (i.e., 0 percent) evaluation is 
assigned.  Flexion limited to 45 degrees warrants a 10 
percent rating; a 20 percent rating requires flexion limited 
to 30 degrees; and a 30 percent rating requires flexion 
limited to 15 degrees.

As for extension, when limited to 5 degrees a noncompensable 
evaluation is assigned.  Limitation of extension is evaluated 
as 10 percent disabling when it is limited to 10 degrees; as 
20 percent disabling when it is limited to 15 degrees; as 30 
percent disabling when it is limited to 20 degrees; as 40 
percent disabling when it is limited to 30 degrees; and as 50 
percent disabling when it is limited to 45 degrees.

DC 5257 provides criteria for evaluating "other" impairment 
in the knee, including recurrent subluxation or lateral 
instability.  If the subluxation or instability is slight, a 
10 percent rating is warranted.  Moderate subluxation or 
instability warrants a 20 percent rating.  A 30 percent 
evaluation is to be assigned if the subluxation or 
instability is severe.

As alluded to above, because Diagnostic Code 5257 provides 
for evaluation of instability of the knee without reference 
to limitation of motion, it does not encompass arthritis.  
Diagnostic Code 5003 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Codes 5257 and 5003 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes 5257 and 5003, if the criteria for each code are 
met, may be appropriate.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Similarly, if findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under DC 5257 also may be entitled to a separate compensable 
evaluation under Codes 5260 or 5261, if the arthritis results 
in compensable loss of motion.  See VAOPGPREC 9-98 (August 
14, 1998).

This is precisely the situation in the present case.  As 
mentioned, the veteran was initially given a single 10 
percent evaluation for his left knee ACL insufficiency with 
DJD.  But after the July 1999 VA examination specifically 
identified instability in the left knee, the April 2000 SSOC 
granted a separate 10 percent rating for this instability, as 
allowed by VAOPGCPRECs 23-97 and 9-98.  The Board will, 
therefore, separately address the appropriate ratings for 
limitation of motion of the veteran's left knee and for its 
instability.


Arthritis with Limitation of Motion of the Left Knee

In order for the veteran to be entitled to a rating higher 
than the current 10 percent for limitation of motion of his 
left knee, the motion would have to be limited to 30 degrees 
on flexion or 15 degrees on extension.  See 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.  Recently, in VAOPGCPREC 9-2004 
(September 17, 2004), GC held that separate ratings under DCs 
5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  Thus, in theory, the veteran could be entitled to 
separate evaluations for limitation of motion of his left 
knee, in addition to the evaluation for instability of his 
left knee.  But the range of motion of the veteran's left 
knee, as reflected in the VA examinations and VAOPT records 
since he filed his March 1998 increased rating claim, 
indicate that he is not entitled to separate ratings for 
limitation of flexion and extension.  This is because neither 
limitation, by itself, would entitle him to even a 
noncompensable evaluation under DC's 5260 and 5261.  At the 
June 1998 VA examination, flexion in his left knee was to 116 
degrees and extension to 0 degrees; at the July 1999 
examination, left knee flexion was to 112 degrees and 
extension to 0 degrees, and at the April 2003 examination, 
flexion was to 120 degrees and extension to 0 degrees.  In 
order to be entitled to a noncompensable evaluation based on 
limitation of flexion or extension, alone, flexion would have 
to be limited to 60 degrees and extension to 15 degrees, and 
the veteran is able to flex and extend his knee far beyond 
these boundaries.  He nonetheless is entitled to the 10 
percent rating he currently has because there is X-ray 
evidence of arthritis and some limitation of motion of his 
left knee joint, as normal flexion is to 140 degrees.  
See 38 C.F.R. §§ 4.71 and 4.71a, DC 5003 and Plate II (2003).

Since, for these reasons, the preponderance of the evidence 
is against the veteran's claim for a rating higher than 10 
percent for arthritis with limitation of motion of his left 
knee, the benefit-of-the-doubt doctrine does not apply, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


Instability of the Left Knee

The veteran is currently receiving a 10 percent evaluation 
for slight instability of his left knee.  The VA examination 
reports and VAOPT records contain evidence suggesting both 
slight and moderate instability of the knee.  The July 1999 
VA examiner found there was instability of the left knee 20 
to 30 degrees mediolaterally, and also noted the veteran 
would need a knee brace.  February 2000 VAOPT records 
indicated there was no collateral instability of the left 
knee, but a June 2000 VAOPT note indicated the veteran was 
being measured for a knee brace, and that later that month he 
reported increased lower extremity stability after using the 
brace.  The April 2003 VA examiner stated there was no 
instability of the knee, but was unclear on whether he was 
referring to the right knee, left knee, or both knees.



In these circumstances, there is at least as much probative 
medical evidence suggesting that the instability of the 
veteran's left knee is moderate as there is evidence 
indicating it is merely slight.  And as the evidence only 
need be about evenly balanced, for and against, for him to 
prevail, a rating of 20 percent, but no higher, for moderate 
instability of the left knee, must be granted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. at 519-20 (1996).


Consideration of the DeLuca Factors

When assessing the severity of a musculoskeletal disability 
that is at least partly rated on the basis of limitation of 
motion, VA must also consider the extent that the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") 
due to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

As to both the limitation of motion and instability of the 
veteran's left knee, although some of the DeLuca factors such 
as pain, painful motion, and weakness have been demonstrated, 
they have not been shown to the degree that would warrant a 
rating higher than the 10 percent for limitation of motion or 
now 20 percent for instability that the Board has found 
appropriate.




ORDER

The claim for a rating higher than 10 percent for arthritis 
of the left knee, including limitation of motion of the knee 
joint, is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, a rating of 20 percent, but no higher, is 
granted for instability of the veteran's left knee.




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



